Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2022 has been entered. By way of this submission, Applicant has amended claims 19, 26, 29, and 30 and cancelled claims 23- 25 and 34-36.
Claims 19-22 and 26-33 are currently pending and under examination before the Office.
The rejections of record can be found in the previous Office action, dated March 9, 2022.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-36 were previously rejected under 35 U.S.C. 103 as being unpatentable over De La Rosa (US20170119682A1) in view of Fan (WO2018034620A1).
 	Applicant argues that De La Rosa does not teach or suggest a method of obtaining secretome using a tangential flow filtration (TFF) system as recited in amended claim 19 or 30. Applicant asserts that the use of a TFF system results in a higher concentration of secretome.
	Applicant’s arguments in view of the amendments to the claims have not fully addressed this issue. In the interest of compacting prosecution, the above rejection is withdrawn, and the following new grounds of rejection is hereby issued:

Claims 19-22 and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over De La Rosa (US20170119682A1) in view of Fan (WO2018034620A1) and Balasubramanian (US20160206550A1, cited previously).
De La Rosa teaches a method of treating an immune-mediated inflammatory disease in a subject suffering from said disease, which comprises administering to said subject a therapeutically effective amount of an exosome derived from mesenchymal stem cells (MSCs) (e.g. para. 0025, 0009). De La Rosa further teaches that the immune-mediated inflammatory disease to be treated or ameliorated may be lupus or glomerulonephritis (e.g. para. 0179-0181). As glomerulonephritis is a known complication of lupus, and since the reference teaches treating both glomerulonephritis and lupus, the ordinary artisan would expect to ameliorate glomerulonephritis complication in lupus patients (which amounts to treating lupus nephritis).
De La Rosa further teaches that the above exosomes are derived from MSCs, and may be obtained by filtering a cell-free MSC-conditioned medium using a 3 kDa cut-off membrane and recovering the retentate, or centrifuging a cell-free MSC-conditioned medium at a speed sufficient to precipitate exosomes and recovering the pellet (e.g. para. 0019, 0111-123). De La Rosa further teaches that the centrifugation may be performed at 1000xg (para. 0119). De La Rosa also teaches a step of filtering the supernatant through a 0.20 μm filter (para. 0234).
De La Rosa further teaches that the MSC-conditioned medium has been contacted with the MSC culture for 2-5 days (para. 0117). De La Rosa also teaches that upon reaching confluence in culture medium comprising DMEM with 10% fetal bovine serum, the cells are cultured in DMEM without serum for 3-4 days, then centrifuged at 1000xg and filtered (para. 0195 and 0222).
Fan teaches that mesenchymal stem cell (MSC) therapy has been shown to be effective in treating autoimmune disorders such as systemic lupus erythematosus (SLE) and lupus nephritis (e.g. para. 0003 and 0068). Fan further teaches that MSC therapy works via paracrine signaling, which includes a variety of soluble factors such as, for example, transforming growth factor-B (TGF-8), IL-10, hepatocyte growth factor (HGF), indoleamine, dioxygenase (IDO), prostaglandins E2 (PGE2), nitric oxide (NO), TNF-a stimulated gene/protein 6 (TSG-6), heme oxygenase-1 (HO), galectin-1 and HLA-Gs, and therefore it is possible to use soluble factors that influence paracrine signaling, as those present in the MSC secretome (that is, a cluster of effective soluble factors that is secreted by mesenchymal stem cells) to emulate the effect of MSC therapy, or even to replace MSC therapy entirely (e.g. para. 0045-0047). Fan also teaches that therapy with an MSC secretome can replicate and substitute MSC immune-regulatory therapy (e.g. para. 0051).
Fan further teaches that the secretome may be isolated from cultured MSC (e.g. para. 0090-0093).
Balasubramanian teaches a method of obtaining a conditioned medium from MSC by using tangential flow filtration using molecular weight cut-offs of about 3 kDa (para. 0057 and 0128). Balasubramanian further teaches that tangential flow filtration is useful for clarifying, concentrating, and purifying proteins (para. 0128-0130), and that diafiltration can be performed in combination with tangential flow filtration during protein concentration to enhance either product yield or purity (para. 0131-0132). 
Balasubramanian also teaches that MSC secretome from conditioned media harvested from cultured cells possesses many useful therapeutic properties (para. 0002-0003).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of De La Rosa, Fan, and Balasubramanian to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since Fan teaches that therapy with an MSC secretome can replicate and substitute MSC immune-regulatory therapy for lupus nephritis, and methods of isolating MSC secretome from cultured MSC cells were also known in the art according to De La Rosa. Fan identifies the need to substitute MSC immune-regulatory therapy for MSC-derived secretome, and that doing so allows more efficient treatment of lupus nephritis by accessing the useful cytokines and chemokines present in the secretome. The remaining problem to be solved is therefore only the specific steps of preparing the secretome, which can be performed following known methods taught by De La Rosa and Balasubramanian with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

In response to Applicant's arguments, the claims are directed to a method of using a product wherein the product is defined by product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). MPEP 2113.
The secretome of De La Rosa, Fan, and Balasubramanian appears to be identical to the secretome used in the claimed method, as the claimed steps and their use to produce a secretome from cultured MSCs was taught by the cited prior art. The changes in concentration alleged by Applicant would not change the basic mechanism of action of the secretome. Applicant must present data that their process produces a secretome with superior properties to an unobvious extent over the prior art. Applicant has not met this burden.
When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under 37 C.F.R. 1.132. MPEP 716. The figure presented in page 6 of Applicant's reply submitted on September 8, 2022 does not meet this standard.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maguire (US20150071877A1) teaches that conditioned media from culture of MSCs can be freeze-dried (para. 0143).

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                               

/AMY E JUEDES/Primary Examiner, Art Unit 1644